Title: Closed Sessions of the House, [14 March] 1794
From: Madison, James
To: 


[14 March 1794]

   
   During debate on JM’s resolutions on commercial discrimination in Committee of the Whole, Parker asserted “that probably without France [i.e., French aid during the American Revolution] the legislature would not be deliberating within these walls.” When “two or three persons in the gallery, upon this made a faint attempt to clap,” Tracy moved that the committee rise for the purpose of clearing the galleries (General Advertiser, 17 Mar. 1794).


Mr. Madison believed the business was placed on its true footing. It is no doubt a hardship that the misbehaviour of one or two individuals should banish an otherwise orderly gallery, but as a line could not be drawn, clearing the galleries was the only remedy. Especially on important questions, the request of any member, who might conceive similar conduct as an attack on the independence of deliberation, would command his voice for clearing the galleries.
